DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin Stasa on April 14, 2022
The application has been amended as follows: 
1.	(Currently Amended)  A vehicle propulsion system to generate wheel torque comprising:
an engine arranged to output a first propulsion torque to a transmission; 
an electric motor arranged to output a second propulsion torque downstream of the transmission; and
a controller programmed to,
	in response to detecting a lash crossing associated with one of the electric motor and the transmission, set a torque slew rate of the other one of the electric motor and transmission to prevent lash crossing of the other of the motor and transmission during the detected lash crossing, and
in response to a first slew rate of one of the engine and electric motor being positive and a second slew rate of the other of the engine and electric motor being negative, limit the first and second slew rates to be within a predetermined threshold of a desired wheel torque slew rate.

2.	(Previously Presented)  The vehicle propulsion system of claim 1 wherein the controller is further programmed to, while the one of the electric motor and the transmission input torque undergoes a lash crossing, increase a magnitude of the torque slew rate of the other one of the electric motor and the transmission to match a desired wheel torque slew rate.

3.	(Previously Presented)  The vehicle propulsion system of claim 1 wherein the controller is further programmed to, while the one of the electric motor and the transmission undergoes a lash crossing, reduce a magnitude of the torque slew rate of the one of the electric motor and the transmission, and set a slew rate of the other one of the electric motor and the transmission to match a desired wheel torque slew rate.

4.	(Cancelled)

5.	(Original)  The vehicle propulsion system of claim 1 further comprising an integrated starter generator (ISG) coupled to the engine wherein the controller is further programmed to, in response to a first slew rate of one of the engine and ISG being positive and a second slew rate of the other of the engine and ISG being negative, limit slew rates of each of the engine and ISG based on a maximum allowed torque swapping rate. 

6.	(Original)  The vehicle propulsion system of claim 5 wherein the maximum allowed torque swapping rate is based on a predetermined deviation from a desired wheel torque slew rate.

7.	(Original)  The vehicle propulsion system of claim 1 wherein the controller is further programmed to cause the engine to undergo a lash crossing prior to the electric motor undergoing a lash crossing during acceleration.

8.	(Currently Amended)  A vehicle propulsion system comprising:
an engine arranged to output a first propulsion torque to a final drive unit through a transmission;
an electric motor arranged to output a second propulsion torque to the final drive unit through a motor gearbox downstream of the transmission;
an integrated starter generator (ISG) arranged to output a third propulsion torque to the final drive unit through the transmission; and
a controller programmed to
	allocate output between the first, second, and third propulsion torques to satisfy a desired wheel torque and cause the transmission, motor gearbox, and the final drive unit to each undergo a lash crossing at different times, 
	cause the engine to undergo a lash crossing prior to the electric motor undergoing a lash crossing during acceleration, and
	in response to a first slew rate of one of the engine and ISG being positive and a second slew rate of the other of the engine and ISG being negative, limit slew rates of each of the engine and ISG based on a maximum allowed torque swapping rate.

9.	(Previously Presented)  The vehicle propulsion system of claim 8 wherein the controller is further programmed to, in response to the final drive unit approaching a lash crossing, set a torque slew rate of one of the second propulsion torque and a transmission input torque to match a slew rate of the desired wheel torque.

10.	(Previously Presented)  The vehicle propulsion system of claim 9 wherein the torque slew rate of the other of the second propulsion torque and a transmission input torque is set to zero. 

11.	(Cancelled)

12.	(Currently Amended)  The vehicle propulsion system of claim 8

13.	(Cancelled)

14.	(Original)  The vehicle propulsion system of claim 8 wherein the controller is further programmed to, in response to detecting a lash crossing of at least one of the engine, electric motor, and ISG, increase a torque magnitude during a non-contact portion of the lash crossing, and decrease the torque magnitude prior to a contact portion of the lash crossing.

15.	(Original)  The vehicle propulsion system of claim 8 wherein the controller is further programmed to detect a lash crossing of at least one of the transmission, the electric motor, and the final drive unit based on a difference between an input speed and an output speed of the at least one of the transmission, the electric motor, and the final drive unit.

16.	(Currently Amended)  A method for controlling propulsion system torque output comprising:
setting a target torque output allocation between an engine and an electric motor to satisfy a driver torque demand, wherein the engine is upstream of a transmission and the electric motor is downstream of the transmission; 
in response to one of an engine connection and an electric motor connection undergoing a lash crossing, setting a torque slew rate of the other of the engine and electric motor to cause each of the engine connection and electric motor connection to undergo lash crossings at different points in time; and
in response to a first slew rate of one of the engine and electric motor being positive and a second slew rate of the other of the engine and electric motor being negative, limiting the first and second slew rates to be within a predetermined threshold of a desired wheel torque slew rate.

17.	(Previously Presented)  The method of claim 16 wherein while the one of the engine connection and the electric motor connection undergoing a lash crossing, the torque slew rate of the other of the engine and electric motor is set to zero.

18.	(Previously Presented)  The method of claim 16 wherein while the one of the engine connection and the electric motor connection undergoing a lash crossing, the torque slew rate of the other of the engine and electric motor is set to match a desired wheel torque slew rate.

19.	(Cancelled)

20.	(Original)  The method of claim 16 causing the engine connection to undergo a lash crossing prior to the electric motor connection undergoing a lash crossing during acceleration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
4/20/2022